 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   ORLANDO GARCIA,                                         Case No.: 1:21-cv-00298-NONE-JLT
12                     Plaintiff,                            [PROPOSED] ORDER STAYING
                                                             FURTHER PROCEEDINGS AND
13          v.                                               DEADLINES
14   OM SRI SAI HOSPITALITY, INC., a California              (Doc. 10)
     Corporation; and Does 1-10,
15
                       Defendants.
16

17          Pursuant to the Parties’ Stipulation for an Order Staying Further Proceedings and Deadlines, and

18   good cause appearing, the Court ORDERS:

19          1.     All dates, deadlines, and further activity in this case are stayed pending decisions by the

20   Ninth Circuit in Love v. Marriott Hotel Services, Inc., No. 21-15458, Arroyo v. JWMFE Anaheim, LLC,

21   No. 21-55237, Garcia v. Gateway Hotel L.P., No 21-55227, and Garcia v. E.L. Heritage Inn of

22   Sacramento, LLC, No. 21-15674 (collectively, “Appeals”).

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                         1
 1          2.      No later than 14 days after the opinion in the last of the four cases cited herein is

 2   issued, the Parties shall submit a joint status report within which informs the Court how the parties

 3   intend to proceed with this case in light of the rulings in the appeals. However, if, before the last ruling

 4   is issued by the Court of Appeals, the parties become convinced that this case need not be stayed

 5   further, they SHALL file a joint report at that time.

 6

 7

 8   IT IS SO ORDERED.
 9
         Dated:    May 18, 2021                               _ /s/ Jennifer L. Thurston
10                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                          2
     1
